Citation Nr: 1642008	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-04 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease right great toe.

2.  Entitlement to service connection for sinus problems.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the right leg.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sickle cell trait.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for venous occlusive disease left lower extremity.  

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for venous occlusive disease of the left lower extremity.

9.  Entitlement to service connection for preeclampsia.

10.  Entitlement to service connection for chronic pain all over body.

11.  Entitlement to an increased rating for venous occlusive disease of the right lower extremity, with lymphedema, currently evaluated as 40 percent disabling.

12.  Entitlement to an increased rating for posttraumatic stress disorder and major depressive disorder currently evaluated as 70 percent disabling.

13.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Christine Clemens, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1981 to September 1984.

This matter comes before the Board of Veterans' of Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at hearing before the undersigned in May 2016.  A transcript of the hearing is of record.

The issues of entitlement to service connection for hypertension, venous occlusive disease of the left lower extremity; and pain all over the body, as well as entitlement to an increased rating for venous occlusive disease of the right lower extremity, entitlement to an increased rating for PTSD with major depressive disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  As noted in testimony on the record before the Board in May 2016, the Veteran withdrew his appeal for entitlement to service connection for degenerative joint disease right great toe; sinus problems; whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the right leg; whether new and material evidence has been received to reopen a claim of entitlement to service connection for sickle cell trait.

2.  The Veteran's claim of entitlement to service connection for hypertension was originally denied in January 1993 and the Veteran did not appeal; the RO determined that no new material had been received in decisions dated in May 1996, March 1997, and October 2006, and no new and material evidence was received within one year of these determinations.

3.  Evidence received since the October 2006 denial is neither cumulative nor redundant of the prior evidence, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

4.  The Veteran's claim of entitlement to service connection for venous occlusive disease left lower extremity was originally denied in June 1999 and the Veteran did not appeal; the RO determined that no new material had been received in an October 2006 rating decision, and no new and material evidence was received within one year of the determination.

5.  Evidence received since the October 2006 denial is neither cumulative nor redundant of the prior evidence, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for venous occlusive disease left lower extremity.

6.  There are no current preeclampsia residuals.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the issue of entitlement to service connection for degenerative joint disease right great toe have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2016).

2.  The criteria for withdrawal of an appeal concerning the issue of entitlement to service connection for sinus problems have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. §§ 20.204.

3.  The criteria for withdrawal of an appeal concerning the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the right leg have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. §§ 20.204.

4.  The criteria for withdrawal of an appeal concerning the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for sickle cell trait have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. §§ 20.204.

5.  The October 2006 decision that found no new and material evidence had been received to reopen the previously-denied claim of entitlement to service connection for hypertension became final; but new and material evidence has been received to reopen this matter. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

6.  The October 2006 decision that found no new and material evidence had been received to reopen the previously-denied claim of entitlement to service connection for venous occlusive disease left lower extremity became final; but new and material evidence has been received to reopen this matter. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

7.  The requirements for entitlement to service connection for preeclampsia are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On the record at the May 2016 hearing, the Veteran withdrew her appeals regarding the issues of entitlement to service connection for degenerative joint disease right great toe, entitlement to service connection for sinus problems, whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the right leg, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for sickle cell trait  had been withdrawn from appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration for these claims; and they are dismissed

II.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
	
VA's duty to notify was satisfied by letters dated in August 2009, October 2009, and November 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The record contains the VA and service treatment records, the Veteran's statements, and the May 2016 hearing transcript.  
The Veteran's May 2016 hearing was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  38 C.F.R. § 3.103(c)(2); see Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) apply to Board personnel conducting hearings).

The Veteran was not provided with a VA examination addressing her claims of entitlement to service connection for preeclampsia or chronic pain all over her body.  In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); the Court of Appeals for Veterans Claims held that a VA examination or medical opinion is required when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  

As discussed below, there is no competent evidence of a current disability related to either preeclampsia or pain all over the Veteran's body.  The first element of McLendon is not met.  The absence of medical examinations addressing the Veteran's claims does not constitute a breach of VA's duty to assist.

In summary, the duties imposed by the VCAA have been satisfied.  There is no additional notice or evidence that would be reasonably likely to substantiate the claims that are denied in this decision.

III.  New and Material Evidence 

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Where new and material evidence is received prior the expiration of the appeal period, however, it will be considered as having been filed with the claim that was pending at the beginning of the appeal period. In other words, the denial will not become final, and the claim will remain pending. 38 C.F.R. § 3.156(b).  Therefore, VA must evaluate evidence received during the relevant period and determine whether they contain new evidence relevant to a pending claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist.  Id.

Hypertension

VA previously denied the Veteran's claim of entitlement to service connection for hypertension in January 1993.  The RO determined that the hypertension had resolved while in service and that it was an acute condition because it was not found on a later examination.  In May 1996 and March 1997, the RO determined that no new and material evidence had been received in order to reopen the previously-denied claim.  The May 1996 rating decision noted that the records showed the Veteran had been diagnosed with hypertension in February 1995, but the condition had not been related to service.  The March 1997 rating decision noted that a December 1996 VA examination noted no evidence relating the incurrence of hypertension in service.  Finally, in October 2006, the RO declined to reopen the claim and noted that the June 2006 VA examination found that the Veteran's hypertension was less likely than not secondary to the Veteran's venous occlusive disease of the right lower extremity.  

After each decision, the RO notified the Veteran of its decision, and of her appellate rights, but she did not initiate an appeal of the rating decision within one year, nor was any new evidence received within a year.  38 C.F.R. § 3.156(b) (2016).  As a result, the rating decisions became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014).

The Veteran filed a new claim to reopen the previously-denied claim for entitlement to service connection for hypertension in November 2008, and by a February 2010 rating decision, the RO declined to reopen the claim.  Regardless of whether the RO reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The evidence added to the record since the last final denial includes medical treatise evidence submitted by the Veteran that provides a potential link between preeclampsia and hypertension.  The Veteran testified during her hearing in May 2016 that she believed her hypertension was related to her preeclampsia, which occurred during the two pregnancies that she carried during her active duty service.

In this case, the evidence obtained since the last final denial is new, as it was not previously associated with the record.  In addition, the evidence added to the record since the last final denial is material, as it raises a reasonable possibility of substantiating the claim by supporting the nexus element of service connection, which was not met at the time of the previous denial.  Therefore, this evidence is deemed to be the requisite new and material evidence needed to reopen the claim of entitlement to service connection for hypertension.  

Venous occlusive disease of the left lower extremity
 
VA previously denied the Veteran's claim of entitlement to service connection for venous occlusive disease of the left lower extremity in June 1999.  The RO determined that there was no finding of any left lower extremity impairment, and the RO noted that the first findings of a left lower extremity venous condition was noted in VA treatment records in May 1994 and that there was no evidence linking the left lower extremity to service or to the service-connected right lower extremity condition.  Then, the RO determined in October 2006 that no new and material had been received to reopen the previously denied claim.  The RO noted that an examination dated in June 2006 showed a diagnosis of lymphedema of both lower extremities and that the examiner had opined that the condition was most likely related to a combination of sarcoidosis or previous intraabdominal surgeries.    

After each decision, the RO notified the Veteran of its decision, and of her appellate rights, but she did not initiate an appeal of the rating decision within one year, nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2016).  As a result, the rating decisions became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran filed a new claim to reopen the previously-denied claim for entitlement to service connection for hypertension in November 2008, and by a February 2010 rating decision, the RO declined to reopen the claim.

The evidence added to the record since the last final denial includes a February 2013 VA examination, the Veteran's statements, and her testimony during a May 2016 hearing.  The February 2013 examiner noted that the Veteran's left extremity swelling was likely due to lymphedema, but noted that it was not further evaluated because of the limited scope of the inquiry.  The examiner noted that the edema on examination was consistent with lymphedema, which is sometimes referred to as occlusive vascular disease of the lymphatic vessel.  The Veteran's representative noted during the May 2016 hearing that the February 2013 examiner indicated that the left leg was like the right leg.  

In this case, the evidence obtained since the last final denial is new, as it was not previously associated with the record.  In addition, the evidence added to the record since the last final denial is material, as it raises a reasonable possibility of substantiating the claim by supporting the nexus element of service connection, which was not met at the time of the previous denial.  Specifically, the February 2013 examiner provided some indication that there may be a link between the Veteran's venous occlusive disease of the left lower extremity and the venous occlusive disease of the right lower extremity.  Therefore, this evidence is deemed to be the requisite new and material evidence needed to reopen the claim of entitlement to service connection for venous occlusive disease of the left lower extremity.  

IV.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks entitlement to service connection for preeclampsia on the basis that she developed the condition while pregnant on active duty.  She seeks entitlement to service connection for chronic pain all over her body, to include as secondary to PTSD.  

The Veteran's service treatment records from October 1982 and November 1982 indicate that she had toxemia, or preeclampsia, during pregnancy.  Additional treatment records from her second pregnancy in March 1984 indicate that she gave birth to a baby via cesarean section; it was noted that she had pregnancy-induced hypertension.  At service separation, she indicated that she considered herself to be in good health, and there was no indication that she had any residuals from preeclampsia.

The Veteran's post-service treatment records are silent as to any complaints or diagnoses related to preeclampsia or any residuals from preeclampsia.

During her hearing, the Veteran reported that she developed preeclampsia again during a third pregnancy that she carried after her separation from active duty.  The Board recognizes that the Veteran asserts that her hypertension developed due to her in-service preeclampsia, and that matter is being remanded for additional development.  

There is no evidence of current disability from preeclampsia (other than the separately considered claim for service connection for hypertension).  At her hearing, the Veteran and her representative indicated that they did not intend to separately claim service connection for preeclampsia, but where only contending that the preeclampsia had caused current hypertension.  She reported no current preeclampsia disability and there are no other records of current disability.  Absent indications of a current disability, the evidence is against the claim and it is denied.

Pain all over the body

With regard to her claim for chronic pain all over her body, the Veteran reported in her claim statement that she had chronic pain all over her body that started while she was on active duty.  Her service treatment records are silent as to any complaints of total body pain.  She did not report any chronic pain in her separation report of medical history in July 1984.

The Veteran's post-service treatment records are silent as to any diagnoses or complaints of a chronic condition manifested by pain all over her body.

The Veteran testified at her May 2016 hearing that she intended that this claim be part of her claim for an increased rating for PTSD with major depressive disorder.   

There is no diagnosed disability to account for the Veteran's complaints of pain all over the body.  Pain alone, without a diagnosed or identifiable underlying condition is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Further, service connection cannot be awarded where no disability is shown proximate to the appeal period.  Cf. Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).

The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  The Board notes that "in the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence fails to establish that the Veteran has a current diagnosis of preeclampsia or any residuals that resulted from her in-service preeclampsia.  There is also no diagnosis related to the Veteran's claim of chronic pain all over her body.   A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Therefore, entitlement to service connection for preeclampsia or residuals and chronic pain all over the body must be denied.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against these claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The issue of entitlement to service connection for degenerative joint disease of the right great toe is dismissed.

The issue of entitlement to service connection for sinus problems is dismissed.

The issue regarding whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the right leg is dismissed.

The issue regarding whether new and material evidence has been received to reopen a claim of entitlement to service connection for sickle cell trait is dismissed.  

New and material evidence to reopen a claim of entitlement to service connection for hypertension has been received; the appeal is granted to this extent. 

New and material evidence to reopen a claim of entitlement to service connection for venous occlusive disease of the left lower extremity has been received; the appeal is granted to this extent. 

Entitlement to service connection for preeclampsia is denied.  



REMAND

Hypertension and venous occlusive disease of the left lower extremity

The Board's finding of new and material evidence with regard to these issues entitles the Veteran to new VA examinations.  Shade v. Shinseki, 24 Vet. App. 110 (2010)


Venous occlusive disease of the right lower extremity and PTSD and pain all over the body

The Veteran is seeking an increased rating for venous occlusive disease of the right lower extremity, currently evaluated as 40 percent disabling.  

The Board notes that the Veteran was last afforded a VA examination regarding the current severity of this disorder in February 2013.  The examiner did not specifically comment on whether the Veteran had persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Prior to the February 2013 VA examination, the examination from August 2010 showed that the Veteran's condition had worsened and that she suffered from pain while resting or exercising as well as visible varicose veins.  There were no ulcerations, but there was diffuse swelling.  

During her May 2016 hearing, the Veteran testified that her right leg hurt when she tried to walk and that it hurt for her to function.  She reported that she would have to lay down two or three days in order to function on her legs.  She reported that she has special shoes to wear due to the swelling, but that sometimes she has to wear slippers out of her house because none of her shoes fit.  She also reported that the coloration of her legs was different from the rest of her body.  Finally, she reported more varicose veins and more pain than she used to have.  

Regarding the Veteran's claim for an increased rating for PTSD with major depressive disorder, the Veteran indicated during her May 2016 hearing that she cannot work or drive, only leaves her house to go to medical appointments or the store, has no social relationships, and has a limited relationship with her daughter, who calls to check on her or bring her food.  She reported that she had mood swings and that she forgets to eat, comb her hair, wash her face, and brush her teeth.  She reported that some days she does not want to get out of bed and that she primarily stays in her house all of the time.  

Given the Veteran's competent and credible testimony regarding the severity of her venous occlusive disease and PTSD with major depressive disorder, the length of time since Veteran's most recent examinations, and because there are no treatment records that fully address the disability pictures, the Board finds that new examinations are warranted in order to fully evaluate the severity of the Veteran's venous occlusive disease of the right lower extremity as well as her PTSD with major depressive disorder.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination when there is evidence of a change in the disability since the last examination.  Snuffer v. Gober, 10 Vet App 400 (1997).  Given the potential of worsening, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's venous occlusive disease of the right lower extremity and PTSD with major depressive disorder, the Board finds that new examinations-with findings responsive to applicable rating criteria-are needed to fully and fairly evaluate the Veteran's claims for increased ratings.  Caffrey v. Brown, 6 Vet. App. 377 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous.")

The Veteran has provided competent reports that she began to experience pain all over her body in service and that it had continued up to the present.  At her hearing she contended that this was a manifestation of her service connected psychiatric disabilities.  This evidence triggers VA's duty to provide an examination.  McClendon.

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the claims discussed above.  Specifically, any grant of service connection or of an increased rating could impact the Veteran's claim of entitlement to a TDIU.  The Board recognizes that the Veteran currently meets the schedular requirements for TDIU; however, the disposition of TDIU, including its effective date, could be impacted by the outcome of the other issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the appropriate remedy is to defer consideration of the claim of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether her hypertension is related to her military service, to include the episodes of preeclampsia during service.  The examiner should review the claims file.  All necessary studies and tests should be conducted.

The examiner should address the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has current hypertension that is caused a disease or injury in active service, to include preeclampsia?  The examiner should comment on the medical treatise information submitted by the Veteran in April 2016.

The examiner should opine whether the Veteran's reports, if accepted, would be sufficient, in combination with other evidence of record, to establish a link between current hypertension and military service; and whether there is any medical reason for rejecting the Veteran's reports.  The absence of supporting medical records would not be sufficient reason, by itself, for rejecting the Veteran's reports; unless, the existence of such records would be medically expected.

The rationale for all opinions should be provided. The examiner is advised that the Veteran is competent to report her history and symptoms and that her reports must be considered in formulating the requested opinion.  If the requested opinions cannot be provided without resorting to speculation, the examiner should provide reasons why this is so, and discuss whether the inability to provide the necessary opinion is due to the absence of evidence or the limits of medical and scientific knowledge.

3.  Then, schedule the Veteran for a VA examination to determine whether the Veteran's venous occlusive disease of the left lower extremity is related to her military service, to include as secondary to her venous occlusive disease of the right lower extremity.  The examiner should review the claims file.  All necessary studies and tests should be conducted.

The examiner should address the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's venous occlusive disease of the left lower extremity is caused by a disease or injury in active service, to include as part of the venous occlusive disease of the right lower extremity or as proximately due to, or aggravated by, the right lower extremity occlusive disease?

The examiner should opine whether the Veteran's reports, if accepted, would be sufficient, in combination with other evidence of record, to establish a link between current hypertension and military service; and whether there is any medical reason for rejecting the Veteran's reports.  The absence of supporting medical records would not be sufficient reason, by itself, for rejecting the Veteran's reports; unless, the existence of such records would be medically expected.

The rationale for all opinions should be provided. The examiner is advised that the Veteran is competent to report her history and symptoms and that her reports must be considered in formulating the requested opinion.  If the requested opinions cannot be provided without resorting to speculation, the examiner should provide reasons why this is so, and discuss whether the inability to provide the necessary opinion is due to the absence of evidence or the limits of medical and scientific knowledge.

4.  Schedule the Veteran for a VA examination to determine the severity of the service-connected venous occlusive disease of the right lower extremity.  The examiner should review the claims file.  All necessary studies and tests should be conducted.

The examiner should note whether the Veteran has persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration or massive board-like edema with constant pain at rest.   

Also, the examiner should comment on the Veteran's testimony that her leg hurts, that she had to lay down two or three days in order to function, and she needed to wear special shoes or slippers because of the severity of her swelling.  The examiner should also comment on the Veteran's assertions regarding the discoloration of her legs and varicose veins. 

The examiner should also discuss the impact of the service-connected venous occlusive disease of the right lower extremity upon the Veteran's ability to work.

The rationale for all opinions should be provided.  The examiner is advised that the Veteran is competent to report her history and symptoms and that her reports must be considered in formulating the requested opinion.  If the requested opinions cannot be provided without resorting to speculation, the examiner should provide reasons why this is so, and discuss whether the inability to provide the necessary opinion is due to the absence of evidence or the limits of medical and scientific knowledge.

5.  Schedule the Veteran for a VA examination to determine the severity of the service-connected PTSD with major depressive disorder.  The examiner should review the claims file.  All necessary studies and tests should be conducted.

The examiner should provide information as to whether the disability causes deficiencies in most of the areas of work, school, family relations judgment, thinking and mood; or causes total social and occupational impairment.

The examiner should also discuss the impact of the service-connected PTSD with major depressive disorder upon the Veteran's ability to work.

In addition, the examiner should opine whether the Veteran has pain all over her body as a manifestation of the service connected psychiatric disabilities or it is a manifestation of another disease or disability.  If further examination or testing is needed, this should be arranged and the examiner should then provide opinions as to whether the claimed pain is a manifestation of a service connected psychiatric disability or represents another disability that began in service or is otherwise the result of an in-service disease or injury.

The rationale for all opinions should be provided. The examiner is advised that the Veteran is competent to report her history and symptoms and that her reports must be considered in formulating the requested opinion.  If the requested opinions cannot be provided without resorting to speculation, the examiner should provide reasons why this is so, and discuss whether the inability to provide the necessary opinion is due to the absence of evidence or the limits of medical and scientific knowledge.

6.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


